                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN
                                      MILWAUKEE DIVISION


QUINETTA GILL,
on behalf of herself and
all others similarly situated,                                Case No. 21-cv-54

                Plaintiff,                                    COLLECTIVE AND CLASS
                                                              ACTION COMPLAINT
        v.                                                    PURSUANT TO 29 U.S.C. §216(b)
                                                              AND FED. R. CIV. P. 23
JT ENTERPRISES, INC.
d/b/a ALWAYS BEST CARE                                        JURY TRIAL DEMANDED
OF GREATER MILWAUKEE
16869 West Greenfield Avenue
New Berlin, Wisconsin 53151

                Defendant


                                          COMPLAINT


                                   PRELIMINARY STATEMENT

        1.      This is a collective and class action brought pursuant to the Fair Labor Standards

Act of 1938, as amended, (“FLSA”), and Wisconsin’s Wage Payment and Collection Laws, Wis.

Stat. § 109.01 et seq., Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code

§ DWD 274.01 et seq., and Wis. Admin. Code § DWD 272.001 et seq. (“WWPCL”) and Fed. R.

Civ. P. 23, by Plaintiff, Quinetta, on behalf of herself and all other similarly situated current and

former hourly-paid, non-exempt employees of Defendant, JT Enterprises, Inc. d/b/a Always Best

Care of Greater Milwaukee, for purposes of obtaining relief under the FLSA and WWPCL for

unpaid overtime compensation, unpaid agreed upon wages, liquidated damages, costs, attorneys’

fees, declaratory and/or injunctive relief, and/or any such other relief the Court may deem

appropriate.



             Case 2:21-cv-00054-JPS Filed 01/13/21 Page 1 of 27 Document 1
       2.      Defendant is headquartered in New Berlin, Wisconsin, and is a privately-owned

franchise doing business as “Always Best Care of Greater Milwaukee” providing home health

care and related services.

       3.      Defendant operated (and continues to operate) an unlawful compensation system

that deprived and failed to compensate Plaintiff and all other current and former hourly-paid,

non-exempt employees for all hours worked and work performed each workweek, including at

an overtime rate of pay for each hour worked in excess of forty (40) hours in a workweek, by

shaving time (via electronic timeclock rounding) from Plaintiff’s and all other hourly-paid, non-

exempt employees’ weekly timesheets for pre-shift, post-shift, and in-shift hours worked and/or

work performed, to the detriment of said employees and to the benefit of Defendant, in violation

of the FLSA and WWPCL.

       4.      Defendant’s failure to compensate its hourly paid, non-exempt employees for

compensable work performed each workweek, including but not limited to at an overtime rate of

pay, was intentional, willful, and violated federal law as set forth in the FLSA and state law as

set forth in the WWPCL.

                               JURISDICTION AND VENUE

       5.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the FLSA, 29 U.S.C. §§ 201, et seq.

       6.      This Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, over the

state law claims, Wisconsin’s Wage Payment and Collection Laws, Wis. Stat. § 109.01 et seq.,

Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code § DWD 274.01 et

seq., and Wis. Admin. Code § DWD 272.001 et seq., because they are so related in this action




            Case 2:21-cv-00054-JPS Filed 01/13/21 Page 2 of 27 Document 1
within such original jurisdiction that they form part of the same case or controversy under Article

III of the United States Constitution.

       7.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c), because a

substantial part of the events or omissions giving rise to the claims occurred in this District, and

Defendant has substantial and systematic contacts in this District.

                                            PARTIES

       8.      Defendant is a New Berlin, Wisconsin-based company with a principal office

address of 16869 West Greenfield Avenue, New Berlin, Wisconsin 53151.

       9.      For purposes of the FLSA, Defendant was an “employer” of an “employee,”

Plaintiff, as those terms are used in 29 U.S.C. §§ 203(d) and (e).

       10.     For purposes of the FLSA, Defendant was an “employer” of Plaintiff, and

Plaintiff was “employed” by Defendant, as those terms or variations thereof are used in Wis.

Stat. §§ 109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD 272.01.

       11.     Plaintiff, Quinetta Gill, is an adult female resident of the State of Wisconsin

residing at 6036 South 27th Street, Apartment 19, Milwaukee, Wisconsin 53221.

       12.     Plaintiff’s Notices of Consent to Join this collective action pursuant to 29 U.S.C.

§ 216(b) is contemporaneously filed with this Complaint (ECF No. 1).

       13.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff worked as an hourly-paid, non-exempt employee in the

position of Caregiver providing home health care services to Defendant’s clients at Defendant’s

direction, on Defendant’s behalf, for Defendant’s benefit, and/or with Defendant’s knowledge.

       14.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff worked alongside all other hourly-paid, non-exempt employees




            Case 2:21-cv-00054-JPS Filed 01/13/21 Page 3 of 27 Document 1
providing home health care services to Defendant’s clients at Defendant’s direction, on

Defendant’s behalf, for Defendant’s benefit, and/or with Defendant’s knowledge.

          15.   Plaintiff brings this action on behalf of herself and all other similarly-situated

current and former hourly-paid, non-exempt employees who work at, worked at, and/or were

employed by Defendant within the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1). Plaintiff performed similar job duties as other current and former

hourly-paid, non-exempt employees who work at, worked at, and/or were employed by

Defendant, and Plaintiff and all other current and former hourly-paid, non-exempt employees

were subject to Defendant’s same unlawful compensation policies and practices as enumerated

herein.

          16.   During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other current and former hourly-paid, non-exempt

employees on whose behalf they bring this Complaint performed compensable work in the same

or similarly-titled positions and were subject to Defendant’s same unlawful compensation

policies and practices as enumerated herein at Defendant’s direction, on Defendant’s behalf, for

Defendant’s benefit, and/or with Defendant’s knowledge.

          17.   During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant supervised Plaintiff’s day-to-day activities and the day-to-

day activities of all other hourly-paid, non-exempt employees.

          18.   During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant hired, terminated, promoted, demoted, and suspended

Plaintiff and all other hourly-paid, non-exempt employees.




            Case 2:21-cv-00054-JPS Filed 01/13/21 Page 4 of 27 Document 1
       19.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant reviewed Plaintiff’s work performance and the work

performance of all other hourly-paid, non-exempt employees.

       20.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant established Plaintiff’s work schedule and the work schedules

of all other hourly-paid, non-exempt employees.

       21.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant established Plaintiff’s and all other hourly-paid, non-exempt

employees’ hourly rates of pay and means of compensation.

       22.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant provided Plaintiff and all other hourly-paid, non-exempt

employees with work assignments and hours of work.

       23.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff’s hours of work and the hours of work of all other hourly-paid,

non-exempt employees were tracked and recorded by Defendant.

       24.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant established the work rules, policies, and procedures by which

Plaintiff and all other hourly-paid, non-exempt employees abided in the workplace.

       25.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant controlled the terms and conditions of Plaintiff’s

employment and the employment of all other hourly-paid, non-exempt employees.




         Case 2:21-cv-00054-JPS Filed 01/13/21 Page 5 of 27 Document 1
                                   GENERAL ALLEGATIONS

           26.   In approximately August 2020, Defendant hired Plaintiff into the position of

Caregiver.

           27.   During Plaintiff’s employment with Defendant in the position of Caregiver,

Plaintiff provided home health care services to Defendant’s clients at Defendant’s direction, on

Defendant’s behalf, for Defendant’s benefit, and/or with Defendant’s knowledge.

           28.   Plaintiff is still currently employed with Defendant.

           29.   During the entirety of Plaintiff’s employment with Defendant, Defendant

compensated Plaintiff on an hourly basis and/or with an hourly rate of pay.

           30.   During the entirety of Plaintiff’s employment with Defendant, Plaintiff was a non-

exempt employee for purposes of the FLSA and WWPCL.

           31.   On a daily basis during Plaintiff’s employment with Defendant, Plaintiff worked

alongside other hourly-paid, non-exempt employees providing home health care services to

Defendant’s clients at Defendant’s direction, on Defendant’s behalf, for Defendant’s benefit,

and/or with Defendant’s knowledge.

           32.   On a daily basis during Plaintiff’s employment with Defendant, Plaintiff

performed compensable work at Defendant’s direction, on Defendant’s behalf, for Defendant’s

benefit, and/or with Defendant’s knowledge providing home health care services to Defendant’s

clients.

           33.   During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees were employed by

Defendant in hourly-paid, non-exempt job positions and performed compensable work on




             Case 2:21-cv-00054-JPS Filed 01/13/21 Page 6 of 27 Document 1
Defendant’s behalf, with Defendant’s knowledge, for Defendant’s benefit, and/or at Defendant’s

direction.

       34.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees regularly

worked in excess of forty (40) hours per workweek.

       35.      During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant knew or had knowledge that Plaintiff and all other hourly-paid, non-

exempt employees worked in excess of forty (40) hours per workweek.

       36.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant compensated Plaintiff and all other hourly-paid, non-exempt

employees on a bi-weekly basis via check.

       37.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s workweek for FLSA and WWPCL purposes was Monday

through Sunday.

       38.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees were non-

union employees of Defendant.

       39.      During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all current and former hourly-paid, non-exempt employees were

subject to Defendant’s same unlawful policy, practice, custom, and/or scheme of shaving time

(via electronic timeclock rounding) from Plaintiff’s and all other hourly-paid, non-exempt

employees’ weekly timesheets for pre-shift, post-shift, and in-shift hours worked and/or work

performed, to the detriment of said employees and to the benefit of Defendant.




             Case 2:21-cv-00054-JPS Filed 01/13/21 Page 7 of 27 Document 1
       40.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees were subject

to Defendant’s same pay and timekeeping policies and practices.

       41.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant tracked and/or recorded Plaintiff’s and all other hourly-paid, non-

exempt employees’ hours worked each workweek.

       42.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant maintained an electronic time-clock system (hereinafter

simply “Defendant’s electronic timekeeping system”) that Plaintiff and all other hourly-paid,

non-exempt employees used on a daily basis for timekeeping and/or recordkeeping purposes.

       43.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees used

Defendant’s electronic timekeeping system on a daily basis for timekeeping and/or

recordkeeping purposes.

       44.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant maintained employment records and other documentation regarding

Plaintiff and all other hourly-paid, non-exempt employees.

       45.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant maintained a centralized system for tracking and/or recording hours

worked by Plaintiff and all other hourly-paid, non-exempt employees.

       46.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant maintained a centralized system for compensating Plaintiff and all other

hourly-paid, non-exempt employees for all remuneration earned each workweek.




         Case 2:21-cv-00054-JPS Filed 01/13/21 Page 8 of 27 Document 1
       47.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees used

Defendant’s electronic timekeeping system to “clock in” and to “clock out” of work each day at

the beginning and end of their shifts, respectively.

       48.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees performed

compensable work immediately after “clocking in” via Defendant’s electronic timekeeping

system at the beginning of their shifts each work day.

       49.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees performed

compensable work immediately prior to “clocking out” via Defendant’s electronic timekeeping

system at the end of their shifts each work day.

       50.     Each work day during the three (3) year period immediately preceding the filing

of this Complaint (ECF No. 1), Defendant required Plaintiff and all other hourly-paid, non-

exempt employees to record their hours worked and work performed by “clocking in” at the

beginning of their shifts (when compensable work commenced) and “clocking out” at the end of

their shifts (when compensable work ceased) via Defendant’s electronic timekeeping system.

       51.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees used

Defendant’s electronic timekeeping system to record all hours worked and work performed each

work day and each workweek.

       52.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff’s and all other hourly-paid, non-exempt employees’ “clock in”




          Case 2:21-cv-00054-JPS Filed 01/13/21 Page 9 of 27 Document 1
and “clock out” times each work day via Defendant’s electronic timekeeping system were kept,

stored, and/or retained by Defendant.

       53.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff’s and all other hourly-paid, non-exempt employees’ “clock in”

and “clock out” times each work day via Defendant’s electronic timekeeping system recorded,

reflected, and represented the actual hours worked and work performed each work day and each

workweek by Plaintiff and all other hourly-paid, non-exempt employees.

       54.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees normally and

customarily commenced compensable work when they arrived at a client’s home each work day.

       55.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees normally and

customarily “clocked in” via Defendant’s electronic timekeeping system when they arrived at a

client’s home each work day.

       56.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees normally and

customarily ceased compensable work when they left at a client’s home each work day.

       57.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees normally and

customarily “clocked out” via Defendant’s electronic timekeeping system when they left at a

client’s home each work day.

       58.    However, during the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s pay policies and practices failed to compensate Plaintiff




         Case 2:21-cv-00054-JPS Filed 01/13/21 Page 10 of 27 Document 1
and all other hourly-paid, non-exempt employees for all hours actually worked and/or work

performed each work day and each workweek as recorded, reflected, and represented via

Defendant’s electronic timekeeping system.

       59.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s compensation practice applicable to Plaintiff and all other

hourly-paid, non-exempt employees was to round said employees’ actual hours worked and/or

work performed each work day as recorded, reflected, and represented via Defendant’s electronic

timekeeping system in the following manner: forward in intervals of fifteen (15) minutes prior to

said employees’ scheduled shift start times; forward in intervals of fifteen (15) minutes (in-shift)

after said employees’ scheduled shift start times; backwards in intervals of fifteen (15) minutes

(in-shift) prior to said employees’ scheduled shift end times; and backwards in intervals of

fifteen (15) minutes after said employees’ scheduled shift end times. Such a practice resulted in

Defendant shaving time from Plaintiff’s and all other hourly-paid, non-exempt employees’

timesheets each work day and each workweek for pre-shift, post-shift, and in-shift hours worked

and/or work performed while “clocked in” via Defendant’s electronic timekeeping system.

       60.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff’s normal and customary daily work schedule was 11:00 p.m. to

7:00 a.m.

       61.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), all other hourly-paid, non-exempt employees’ normal and customary

daily work schedule was the same or similar to Plaintiff’s normal and customary daily work

schedule.




         Case 2:21-cv-00054-JPS Filed 01/13/21 Page 11 of 27 Document 1
       62.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1) and as it related to Plaintiff’s and all other hourly-paid, non-exempt

employees’ daily normal and customary work schedule from, for example, 11:00 p.m. to 7:00

a.m., Defendant’s electronic timekeeping system rounded the “clock in” and “clock out” times in

the following manner: if Plaintiff or any other hourly-paid, non-exempt employee arrived to

work at Defendant, “clocked in” at 10:50 p.m., and immediately began performing compensable

work, the “clock in” time was rounded forward to 11:00 p.m. for compensation purposes; if

Plaintiff or any other hourly-paid, non-exempt employee arrived to work at Defendant, “clocked

in” (late) at 11:03 p.m., and immediately began performing compensable work, the “clock in”

time was rounded forward to 11:15 p.m. for compensation purposes; if Plaintiff or any other

hourly-paid, non-exempt employee “clocked out” (early) prior to the end of their scheduled shift

at 6:55 a.m. immediately after performing compensable work, the “clock out” time was rounded

backwards to 6:45 a.m. for compensation purposes; and if Plaintiff or any other hourly-paid,

non-exempt employee “clocked out” (late) after the end of their scheduled shift at 7:05 a.m.

immediately after performing compensable work, the “clock out” time was rounded backwards

to 7:00 a.m. for compensation purposes.

       63.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant shaved time from Plaintiff’s and all other hourly-paid, non-

exempt employees’ timesheets each work day and each workweek for pre-shift, post-shift, and

in-shift compensable work performed by failing to compensate Plaintiff and all other hourly-

paid, non-exempt employees when compensable work commenced each work day (as recorded,

reflected, and represented via Defendant’s electronic timekeeping system); instead, Defendant




         Case 2:21-cv-00054-JPS Filed 01/13/21 Page 12 of 27 Document 1
compensated Plaintiff and all other hourly-paid, non-exempt employees based on the rounded

times each workweek via its electronic timekeeping system.

       64.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s pay policies and practices failed to compensate Plaintiff

and all other hourly-paid, non-exempt employees for work performed each work day as

described herein despite Defendant having an actual and accurate record of said employees’ pre-

shift, post-shift, and in-shift hours worked and/or work performed via its electronic timekeeping

system.

       65.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s policies in practice failed to compensate Plaintiff and all other hourly-

paid, non-exempt employees at the correct and lawful overtime rate of pay for all hours worked

and work performed in excess of forty (40) hours in a workweek.

       66.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant knew and/or was aware that its pay policies and practices

failed to compensate Plaintiff and all other hourly-paid, non-exempt employees for all pre-shift,

post-shift, and in-shift compensable work performed as described herein despite having a record

of all hours worked and work performed each work day and each workweek via its electronic

timekeeping system.

       67.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant did not properly and lawfully compensate Plaintiff and all

other hourly-paid, non-exempt employees for all hours actually worked and/or work performed

each work day and each workweek, including but not limited to at an overtime rate of pay.




          Case 2:21-cv-00054-JPS Filed 01/13/21 Page 13 of 27 Document 1
       68.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s policies in practice unlawfully and impermissibly failed to,

on a daily and/or weekly basis, compensate Plaintiff and all other hourly-paid, non-exempt

employees when compensable work commenced and ceased each work day.

       69.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1) and during workweeks when no overtime was due, if any, Defendant

suffered or permitted Plaintiff and all other hourly-paid, non-exempt employees to work without

being paid appropriate and lawful compensation for all hours worked and/or work performed

each work day and each workweek.

       70.     Defendant was or should have been aware that its compensation policies in

practice failed to compensate Plaintiff and all other hourly-paid, non-exempt employees in the

same or similar fashion for all hours worked and/or work performed each work day and each

workweek, including but not limited to at an overtime rate of pay.

               COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

       71.     Plaintiff brings this action on behalf of herself and all other similarly situated

employees as authorized under the FLSA, 29 U.S.C. § 216(b). The similarly situated employees

include:

                      All hourly-paid, non-exempt employees employed by
                      Defendant within the three (3) years immediately preceding
                      the filing of this Complaint (ECF No. 1) who have not been
                      compensated for all hours worked in excess of forty (40)
                      hours in a workweek as a result of Defendant’s timeshaving
                      practices.

       72.     Plaintiff and the FLSA Collective primarily performed non-exempt job duties

each workweek and, thus, were legally entitled to overtime pay for all hours worked in excess of

forty (40) in a workweek.




           Case 2:21-cv-00054-JPS Filed 01/13/21 Page 14 of 27 Document 1
       73.     Plaintiff and the FLSA Collective were compensated on an hourly basis (and not

on a salary basis) each workweek and, thus, were legally entitled to overtime pay for all hours

worked in excess of forty (40) in a workweek.

       74.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant, as a matter of policy and practice, shaved time from the FLSA

Collective’s timesheets for all pre-shift, post-shift, and in-shift hours worked and/or work

performed each work day while “clocked in” via Defendant’s electronic timekeeping system.

These practices resulted in Plaintiff and the FLSA Collective being denied overtime

compensation by Defendant at the rate of one and one-half times their regular hourly rate of pay

for hours worked in excess of forty (40) in a workweek.

       75.     The First Claim for Relief is brought under and maintained as opt-in Collective

Actions pursuant to § 216(b) of the FLSA, 29 U.S.C. 216(b), by Plaintiff on behalf of the FLSA

Collective.

       76.     The FLSA Collective claims may be pursued by those who affirmatively opt in to

this case, pursuant to 29 U.S.C. § 216(b).

       77.     Plaintiff and the FLSA Collective are and have been similarly situated, have and

have had substantially similar job requirements and pay provisions, and are and have been

subject to Defendant’s decisions, policies, plans and programs, practices, procedures, protocols,

routines, and rules willfully failing and refusing to compensate them for each hour worked

including overtime compensation. The claims of Plaintiff as stated herein are the same as those

of the FLSA Collective.

       78.     Plaintiff and the FLSA Collective seek relief on a collective basis challenging,

among other FLSA violations, Defendant’s practice of failing to properly and lawfully




         Case 2:21-cv-00054-JPS Filed 01/13/21 Page 15 of 27 Document 1
compensate employees for all work performed and/or hours worked at the correct and lawful

overtime rate of pay each workweek, in violation of the FLSA.

       79.     Defendant was or should have been aware that its unlawful practices failed to

compensate and deprived Plaintiff and the FLSA Collective of the appropriate and lawful

overtime wages and compensation due and owing to them, in violation of the FLSA.

       80.     The FLSA Collective is readily ascertainable. For purpose of notice and other

purposes related to this action, the names, phone numbers, and addresses are readily available

from Defendant. Notice can be provided to the FLSA Collective via first class mail to the last

address known by Defendant and through posting at Defendant’s facility and/or primary location

in areas where postings are normally made.

       81.     Defendant’s conduct, as set forth in this Complaint, was willful and in bad faith,

and has caused significant damages to Plaintiff and the putative FLSA Collective.

                     RULE 23 CLASS ALLEGATIONS - WISCONSIN

       82.     Plaintiff brings this action on behalf of herself and all other similarly-situated

employees pursuant to the WWPCL, under Fed. R. Civ. P. 23. The similarly situated employees

include:

                      All hourly-paid, non-exempt employees employed by
                      Defendant within the two (2) years immediately preceding
                      the filing of this Complaint (ECF No. 1) through the date of
                      judgment who have not been compensated for all hours
                      worked each workweek at a regular rate of pay or at an
                      overtime rate of pay for hours worked in excess of forty
                      (40) hours in a workweek as a result of Defendant’s
                      timeshaving practices.

       83.     The members of the Wisconsin Class are readily ascertainable. The number and

identity of the members of the Wisconsin Class are determinable from the records of Defendant.

The job titles, length of employment, and the rates of pay for each member of the Wisconsin




           Case 2:21-cv-00054-JPS Filed 01/13/21 Page 16 of 27 Document 1
Class are also determinable from Defendant’s records. For purposes of notice and other purposes

related to this action, their names and addresses are readily available from Defendant. Notice can

be provided by means permissible under Fed. R. Civ. P. 23.

       84.     The proposed Wisconsin Class is so numerous that joinder of all members is

impracticable, and more importantly the disposition of their claims as a class will benefit the

parties and the Court. Although the precise number of such persons is unknown, upon

information and belief, there are over fifty (50) members of the Wisconsin Class.

       85.     Plaintiff’s claims are typical of those claims which could be alleged by any

members of the Wisconsin Class, and the relief sought is typical of the relief which would be

sought by each member of the Wisconsin Class in separate actions. All of the members of the

Wisconsin Class were subject to the same corporate practices of Defendant, as alleged herein.

Defendant’s corporate-wide policies and practices affected all members of the Wisconsin Class

similarly, and Defendant benefited from the same type of unfair and/or wrongful acts as to each

member of the Wisconsin Class. Plaintiff and other members of the Wisconsin Class sustained

similar losses, injuries and damages arising from the same unlawful policies and practices and

procedures.

       86.     Plaintiff is able to fairly and adequately protect the interests of the Wisconsin

Class and has no interests antagonistic to the Wisconsin Class. Plaintiff is represented by counsel

who is experienced and competent in both collective/class action litigation and employment

litigation and have previously represented plaintiffs in wage and hour cases.

       87.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against




         Case 2:21-cv-00054-JPS Filed 01/13/21 Page 17 of 27 Document 1
corporate defendants. Class action treatment will permit a number of similarly-situated persons

to prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

Because the losses, injuries and damages suffered by each of the individual Wisconsin Class

members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual members

of the Wisconsin Class to redress the wrongs done to them.

          88.   Important public interests will be served by addressing the matter as a class

action. The adjudication of individual litigation claims would result in a great expenditure of

Court and public resources; however, treating the claims as a class action would result in a

significant saving of these costs. The prosecution of separate actions by individual members of

the Wisconsin Class would create a risk of inconsistent and/or varying adjudications with respect

to the individual members of the Wisconsin Class, establishing incompatible standards of

conduct for Defendant and resulting in the impairment of class members’ rights and the

disposition of their interests through actions to which they were not parties. The issues in this

action can be decided by means of common, class-wide proof. In addition, if appropriate, the

Court can, and is empowered to, fashion methods to efficiently manage this action as a class

action.

          89.   Defendant has violated the WWPCL regarding payment of regular wages and

overtime wages. Current employees are often afraid to assert their rights out of fear of direct or

indirect retaliation. Former employees are fearful of bringing claims because doing so can harm

their employment, future employment, and future efforts to secure employment. Class actions




           Case 2:21-cv-00054-JPS Filed 01/13/21 Page 18 of 27 Document 1
provide class members who are not named in the Complaint a degree of anonymity which allows

for the vindication of their rights while eliminating or reducing these risks.

       90.     There are questions of fact and law common to the Wisconsin Class that

predominate over any questions affecting only individual members. The questions of law and

fact common to the Wisconsin Class arising from Defendant’s actions include, without

limitation, the following: (1) Whether the work performed by Plaintiff and the Wisconsin Class

is compensable under federal law and/or Wisconsin law; (2) Whether Defendant engaged in a

pattern or practice of forcing, coercing, deceiving and/or permitting Plaintiff and the Wisconsin

Class to perform work for Defendant’s benefit without being properly compensated; (3) Whether

Defendant failed to pay Plaintiff and the Wisconsin Class for all work Defendant suffered or

permitted them to perform each work day and each workweek; and (4) The nature and extent of

class-wide injury and the measure of damages for the injury.

       91.     The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,

economy, efficiency, fairness and equity, to other available methods for the fair and efficient

adjudication of the state law claims.




         Case 2:21-cv-00054-JPS Filed 01/13/21 Page 19 of 27 Document 1
                                 FIRST CLAIM FOR RELIEF
                      Violations of the FLSA – Unpaid Overtime Wages
                    (Plaintiff on behalf of herself and the FLSA Collective)

       92.     Plaintiff, on behalf of herself and the FLSA Collective, reassert and incorporate

by reference all paragraphs set forth above as if restated herein.

       93.     At all times material herein, Plaintiff and the FLSA Collective have been entitled

to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

       94.     At all times material herein, Defendant was an employer of Plaintiff and the

FLSA Collective as provided under the FLSA.

       95.     At all times material herein, Plaintiff and the FLSA Collective were employees of

Defendant as provided under the FLSA.

       96.     Plaintiff and the FLSA Collective are victims of uniform compensation policy and

practice in violation of the FLSA.

       97.     Defendant violated the FLSA by suffering or permitting Plaintiff and the FLSA

Collective to perform work without being properly or lawfully compensated for each hour

worked in excess of forty (40) hours each workweek. Specifically, Defendant’s unlawful

compensation practice shaved time from the FLSA Collective’s timesheets for all pre-shift, post-

shift, and in-shift hours worked and/or work performed while “clocked in” via Defendant’s

electronic timekeeping system. By failing to compensate the FLSA Collective in such a fashion

as described herein, this unlawful compensation practice denied Plaintiff and the FLSA

Collective overtime premium pay for each hour they worked in excess of forty (40) hours each

workweek and for which Defendant is liable pursuant to 29 U.S.C. § 216(b).

       98.     The FLSA regulates, among other things, the payment of an overtime premium by

employers whose employees are engaged in commerce, or engaged in the production of goods




         Case 2:21-cv-00054-JPS Filed 01/13/21 Page 20 of 27 Document 1
for commerce, or employed in an enterprise engaged in commerce or in the production of goods

for commerce. 29 U.S.C. § 207(a)(1).

       99.     Defendant was and is subject to the overtime pay requirements of the FLSA

because Defendant is an enterprise engaged in commerce and/or its employees are engaged in

commerce, as defined in FLSA, 29 U.S.C. § 203(b).

       100.    Defendant’s failure to properly compensate Plaintiff and the FLSA Collective and

failure to properly record all compensable work time was willfully perpetrated. Defendant has

not acted in good faith and with reasonable grounds to believe that its actions and omissions

were not a violation of the FLSA, and as a result thereof, Plaintiff and the FLSA Collective are

entitled to recover an award of liquidated damages in an amount equal to the amount of unpaid

overtime premium pay described above pursuant to Section 216(b) of the FLSA, 29 U.S.C. §

216(b). Alternatively, should the Court find that Defendant did not act willfully in failing to pay

overtime premium pay wages, Plaintiff and the FLSA Collective are entitled to an award of pre-

judgment interest at the applicable legal rate.

       101.    Plaintiff and the FLSA Collective are entitled to damages equal to the mandated

overtime premium pay within the three (3) years preceding the date of filing of this Complaint,

plus periods of equitable tolling because Defendant acted willfully and knew or showed reckless

disregard of whether its conduct was prohibited by the FLSA.

       102.    Pursuant to FLSA, 29 U.S.C. § 216(b), successful plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages and overtime wages.




         Case 2:21-cv-00054-JPS Filed 01/13/21 Page 21 of 27 Document 1
                                 SECOND CLAIM FOR RELIEF
                     Violation of the WWPCL – Unpaid Overtime Wages
                    (Plaintiff, on behalf of herself and the Wisconsin Class)

       103.    Plaintiff, on behalf of herself and the Wisconsin Class, re-allege and incorporate

all previous paragraphs as if they were set forth herein.

       104.    At all relevant times, Plaintiff and the Wisconsin Class were employees of

Defendant within the meaning of Wis. Stat. §§ 109.01(1r), 103.001(5), and 104.01(2)(a).

       105.    At all relevant times, Defendant was an employer of Plaintiff and the Wisconsin

Class within the meaning of Wis. Stat. §§ 109.01(2), 103.001(6), and 104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).

       106.    At all relevant times, Defendant has employed, and continues to employ, Plaintiff

and the Wisconsin Class within the meaning of Wis. Stat. §§ 109.01 et seq., 103.01 et seq.,

104.01 et seq., and Wis. Admin. Code § DWD 272.01.

       107.    Throughout the Wisconsin Class Period, Plaintiff and the Wisconsin Class

regularly performed activities that were an integral and indispensable part of their principal

activities without receiving compensation for these activities.

       108.    At all relevant times, Defendant had common policies, programs, practices,

procedures, protocols, routines, and rules of willfully failing to properly pay Plaintiff and the

Wisconsin Class regular wages and overtime compensation.

       109.    Throughout the Wisconsin Class Period, Defendant maintained and perpetrated an

unlawful compensation practice that shaved time from Plaintiff’s and the Wisconsin Class’

timesheets for all pre-shift, post-shift, and in-shift hours worked and/or work performed while

“clocked in” via Defendant’s electronic timekeeping system each work day and each workweek,

resulting in Defendant impermissibly and unlawfully failing to compensate Plaintiff and the




         Case 2:21-cv-00054-JPS Filed 01/13/21 Page 22 of 27 Document 1
Wisconsin Class for any and all hours worked and/or work performed each work day and each

workweek at an overtime rate of pay, in violation of the WWPCL.

         110.   Defendant willfully failed to pay Plaintiff and the Wisconsin Class overtime

premium compensation for all hours worked in excess of forty (40) hours a workweek, in

violation of the WWPCL.

         111.   As set forth above, Plaintiff and the Wisconsin Class members have sustained

losses in their compensation as a proximate result of Defendant’s violations. Accordingly,

Plaintiff and the Wisconsin Class seek damages in the amount of their respective unpaid

compensation, injunctive relief requiring Defendant to cease and desist from its violations of the

Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff and the Wisconsin

Class may be entitled to liquidated damages equal and up to fifty percent (50%) of the unpaid

wages.

         112.   Plaintiff and the Wisconsin Class seek recovery of attorneys’ fees and the costs of

this action to be paid by Defendant pursuant to the WWPCL.




          Case 2:21-cv-00054-JPS Filed 01/13/21 Page 23 of 27 Document 1
                               THIRD CLAIM FOR RELIEF
Violation of the WWPCL – Unpaid Regular Wages / Failure to Pay An Agreed-Upon Wage
                  (Plaintiff, on behalf of herself and the Wisconsin Class)

       113.    Plaintiff, on behalf of herself and the Wisconsin Class, re-alleges and incorporates

all previous paragraphs as if they were set forth herein.

       114.    At all relevant times, Plaintiff and the Wisconsin Class were employees of

Defendant within the meaning of Wis. Stat. §§ 109.01(1r), 103.001(5), and 104.01(2)(a).

       115.    At all relevant times, Defendant was an employer of Plaintiff and the Wisconsin

Class within the meaning of Wis. Stat. §§ 109.01(2), 103.001(6), and 104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).

       116.    At all relevant times, Defendant has employed, and continues to employ, Plaintiff

and the Wisconsin Class within the meaning of Wis. Stat. §§ 109.01 et seq., 103.01 et seq.,

104.01 et seq., and Wis. Admin. Code § DWD 272.01.

       117.    Throughout the Wisconsin Class Period, Plaintiff and the Wisconsin Class

regularly performed activities that were an integral and indispensable part of their principal

activities without receiving compensation for these activities.

       118.    At all relevant times, Defendant had common policies, programs, practices,

procedures, protocols, routines, and rules of willfully failing to properly pay Plaintiff and the

Wisconsin Class regular wages and overtime compensation.

       119.    Throughout the Wisconsin Class Period, the Wisconsin Class was entitled to

payments from Defendant at their agreed upon wage, as defined in Wis. Stat. § 109.01(3), for

each hour worked, pursuant to Wis. Stat. § 109.03.




         Case 2:21-cv-00054-JPS Filed 01/13/21 Page 24 of 27 Document 1
         120.   Throughout the Wisconsin Class Period, Defendant did not compensate the

Wisconsin Class for each and every hour worked, in accordance with Wis. Admin. Code § DWD

272.

         121.   Throughout the Wisconsin Class Period, Defendant maintained and perpetrated an

unlawful compensation practice that shaved time from Plaintiff’s and the Wisconsin Class’

timesheets for all pre-shift, post-shift, and in-shift hours worked and/or work performed while

“clocked in” via Defendant’s electronic timekeeping system each work day and each workweek,

resulting in Defendant impermissibly and unlawfully failing to compensate Plaintiff and the

Wisconsin Class for any and all hours worked and/or work performed each work day and each

workweek at their regular hourly rate of pay when hours worked each workweek did not exceed

forty (40), in violation of the WWPCL.

         122.   Defendant willfully failed to pay Plaintiff and the Wisconsin Class compensation

for all hours worked that did not exceed forty (40) hours in a workweek, in violation of the

WWPCL.

         123.   As set forth above, Plaintiff and the Wisconsin Class members have sustained

losses in their compensation as a proximate result of Defendant’s violations. Accordingly,

Plaintiff and the Wisconsin Class seek damages in the amount of their respective unpaid

compensation, injunctive relief requiring Defendant to cease and desist from its violations of the

Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff and the Wisconsin

Class may be entitled to liquidated damages equal and up to fifty percent (50%) of the unpaid

wages.




          Case 2:21-cv-00054-JPS Filed 01/13/21 Page 25 of 27 Document 1
       124.   Plaintiff and the Wisconsin Class seek recovery of attorneys’ fees and the costs of

this action to be paid by Defendant pursuant to the WWPCL.

       WHEREFORE, it is respectfully prayed that this Court grant the following relief:

          a) At the earliest possible time, issue an Order allowing Notice, or issue such Court
             supervised Notice, to all similarly-situated current and former hourly-paid, non-
             exempt employees who worked at and/or were employed by Defendant informing
             them of this action and their rights to participate in this action. Such Notice shall
             inform all similarly-situated current and qualified former employees of the
             pendency of this action, the nature of this action, and of their right to “opt in” to
             this action. Additionally, such notice will include a statement informing the
             similarly-situated current and qualified former employees that it is illegal for
             Defendant to take any actions in retaliation of their consent to join this action;

          b) At the earliest possible time, issue an Order certifying this action as a class action
             pursuant to Federal Rules of Civil Procedure 23;

          c) At the earliest possible time, issue an Order appointing Walcheske & Luzi, LLC
             as class counsel pursuant to Federal Rules of Civil Procedure 23;

          d) Issue an Order, pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-
             2202, declaring Defendant’s actions as described in the Complaint as unlawful
             and in violation of the FLSA and Wisconsin Law and applicable regulations and
             as willful as defined in the FLSA and Wisconsin Law;

          e) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
             similarly-situated hourly-paid, non-exempt employees damages in the form of
             reimbursement for unpaid overtime wages and/or regular wages for all time spent
             performing compensable work for which they were not paid pursuant to the rate
             provided by the FLSA and WWPCL;

          f) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
             similarly-situated hourly-paid, non-exempt employees liquidated damages
             pursuant to the FLSA and WWPCL in an amount equal to, and in addition to the
             amount of wages and overtime wages owed to them;

          g) Issue an Order directing Defendant to reimburse Plaintiff and all other similarly-
             situated hourly-paid, non-exempt employees for the costs and attorneys’ fees
             expended in the course of litigating this action, pre-judgment and post-judgment
             interest; and

          h) Provide Plaintiff and all other similarly-situated hourly-paid, non-exempt
             employees with other relief that the Court deems just and equitable.




        Case 2:21-cv-00054-JPS Filed 01/13/21 Page 26 of 27 Document 1
             PLAINTIFF DEMANDS A JURY AS TO ALL TRIABLE ISSUES

             Dated this 13th day of January, 2021

                                                    WALCHESKE & LUZI, LLC
                                                    Counsel for Plaintiff

                                                    s/ Scott S. Luzi                    .




                                                    James A. Walcheske, State Bar No. 1065635
                                                    Scott S. Luzi, State Bar No. 1067405
                                                    David M. Potteiger, State Bar No. 1067009
WALCHESKE & LUZI, LLC
235 N. Executive Drive, Suite 240
Brookfield, Wisconsin 53005
Telephone: (262) 780-1953
Fax: (262) 565-6469
E-Mail: jwalcheske@walcheskeluzi.com
E-Mail: sluzi@walcheskeluzi.com
E-Mail: dpotteiger@walcheskeluzi.com




        Case 2:21-cv-00054-JPS Filed 01/13/21 Page 27 of 27 Document 1
